Citation Nr: 1038318	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to January 
1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  This case was previously remanded in June 
2009.

The claims for service connection for vertigo and PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is competent evidence supporting the conclusion that 
the Veteran's bilateral hearing loss disability, which existed at 
the time of entry into service, underwent an increase in severity 
during service as due to noise exposure.

2.  There is competent evidence linking the Veteran's claimed 
tinnitus to noise exposure in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was aggravated by service.  
38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 
3.309 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, that 
loss must be of a particular level of severity.  For purposes of 
applying the laws administered by the VA, hearing impairment will 
be considered a disability when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption of 
sound condition upon entry into service, except for any defects 
noted at the time of examination for entry into service.  That 
presumption can be rebutted by clear and unmistakable evidence 
that such a disability existed prior to service and was not 
aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that, to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111 where a condition is not noted at service entry, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  See Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 
2003).

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable (obvious or manifest) 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).

In deciding a claim based upon aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 5 
Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  In this regard, temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying disability (as 
contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-
97 (1991).

In this case, the Veteran's October 1959 enlistment examination 
revealed the following pure tone thresholds, in decibels (as 
converted from ASA units to ISO (ANSI) units):
 



HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
25
--
55
LEFT
30
20
25
--
45

Based on these findings, he was noted to have a mixed-type 
deafness due to a healed childhood-type otitis media.  

During service, the Veteran was treated for ear symptoms 
including an ear ache in December 1959, otitis externa in March 
1960, and sore ears in August 1960.  His separation examination 
from December 1960 revealed the following (again as converted 
from ASA units to ISO (ANSI) units):
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
--
--
LEFT
20
20
25
--
--

In a January 1979 letter, L. L. Bergeron, M.D., noted that 
apparently the Veteran was in an explosion in 1960 and an auto 
accident in 1968 that "aggravated his ear symptoms."  Tinnitus 
was noted to be one of the Veteran's main problems.  In an 
October 1980 letter, Dr. Bergeron noted that "apparently" most 
of the Veteran's hearing loss had been noted after exposure to an 
explosion in 1960.  Dr. Bergeron further stated in a July 1984 
letter that the Veteran had bilateral hearing loss secondary to 
noise exposure in the past.  

The claims file includes a November 1978 private audiological 
report, containing an ANSI graph rather than numeric findings.  
This graph appears to indicate pure tone thresholds in excess of 
40 decibels at 3000 and 4000 Hertz.

A February 1993 statement from Robert Hollingsworth, D.C., 
indicates that the Veteran stated that he had a degree of 
tinnitus, following an in-service explosion that damaged his 
ears.  

In a September 2002 record, Douglas J. Skarada, M.D., noted that 
the Veteran had noise exposure in the military with loud noises 
due to explosions, and he now had ringing in his ears and pain 
when hearing loud noises.  

In April 2010, the Veteran underwent a VA ear disease 
examination, with an examiner who reviewed the claims file.  This 
examiner noted that, at separation from service, only the low 
hearing frequencies were tested, and the high frequencies were 
left blank.  Accordingly, "we do not know how his hearing loss 
progressed."  The Veteran reported that he was involved in 
significant acoustic trauma during service without protection, 
including explosions and gunfire.  The Veteran also reported 
constant tinnitus since service and denied any significant post-
service acoustic trauma.  In rendering an assessment, the 
examiner noted the Veteran's complaints of constant tinnitus 
since service.  The examiner found the audiometric data in the 
claims file to be inadequate and incomplete, "which certainly 
should not be held against the [v]eteran," but based on the case 
history of the largest dose of unprotected noise exposure being 
from service, the examiner determined that it was more likely 
than not that the current level of tinnitus, representing the 
pattern generally seen after acoustic trauma, was the result of 
in-service acoustic trauma.  

The Veteran also underwent a VA audiological examination, with a 
private examiner, in April 2010.  This examiner reviewed the 
claims file.  The Veteran cited to three in-service causes of 
hearing loss: being hit in the right temple with a cherry bomb, 
working near a runway where jet aircraft would take off, and 
being knocked unconscious for three days following an explosion 
of unknown origin.  The examiner further noted that the October 
1959 entrance examination showed a mild to moderate bilateral 
high frequency hearing loss.  The examination revealed bilateral 
sensorineural hearing loss.  The examiner noted that a November 
1978 hearing test showed only a 10-15 decibel change at most high 
frequencies, with a 35 decibel change noted at 3000 Hertz in the 
right ear.  A February 1999 test showed further progression of 
his hearing loss bilaterally.  The examiner noted that there was 
no record of the Veteran's reported injuries and that many 
factors might be contributing to hearing loss, including natural 
progression of his preexisting hearing loss, presbyacusis, and 
"other medical issues."  Accordingly, the examiner found that 
hearing loss and tinnitus were "less likely as not (less than 
50/50 probability)" caused by or a result of acoustic trauma 
during service or that his preexisting hearing loss was worsened 
beyond natural progression.  The examiner further stated, 
however, that "if a physician rules otherwise, then this opinion 
should be reviewed."  

The claims file also includes a June 2010 report from Dr. 
Skarada, who noted that he had reviewed "the records that [the 
Veteran] has available today.  Dr. Skarada noted that a VA 
otolaryngologist had concluded that noise exposure was likely to 
cause the Veteran's high frequency hearing loss.  The examiner 
also noted another opinion from a VA audiologist that there was 
only a 50 percent chance that this was caused by noise exposure.  
Dr. Skarada noted that the Veteran's hearing loss "would be 
consistent with" noise-induced hearing loss, and his history was 
consistent with noise-induced hearing loss.  This noise exposure 
occurred during "his time surgery in the military," and Dr. 
Skarada stated that he agreed with the otolaryngologist that his 
loss was most likely service connected and that this was not "a 
particularly controversial case."  

In reviewing the above evidence, the Board notes that the October 
1959 audiogram clearly shows a hearing loss disability as defined 
in 38 C.F.R. § 3.385 at entry into service.  This disability is 
represented by elevated pure tone thresholds at 4000 Hertz 
bilaterally.  The determination of whether this disability 
increased in severity beyond natural progression during service 
is substantially limited by the fact that the separation 
discharge audiogram from December 1960 does not include pure tone 
thresholds for the 3000 and 4000 Hertz levels.  The Board is 
cognizant that the Veteran was treated for ear symptoms during 
service, however.

As to the post-service evidence of record, the Board is aware 
that the private audiologist who provided the April 2010 VA 
examination opinion found it less likely than not that the 
claimed disorders were related to service.  The examiner, 
however, cautioned that "if a physician rules otherwise, then 
this opinion should be reviewed."  In fact, the April 2010 VA 
ear disease examination report indicates that the examining 
doctor accepted the Veteran's history of in-service acoustic 
trauma and found tinnitus to be etiologically related to service.  
Moreover, in his June 2010 opinion, Dr. Skarada confirmed 
reviewing unspecified records that apparently included the recent 
VA examination reports and opined that, based upon in-service 
noise exposure, the Veteran's hearing loss was most likely 
service connected.  The Board notes that the favorable opinions 
in this case are definite in nature, whereas the April 2010 
audiologist's opinion was conditioned on whether there were 
contrary doctors' opinions, which in fact exist in this case.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Given the favorable competent medical opinions cited above and 
the lack of definitive evidence to the contrary, the Board 
concludes that bilateral hearing loss was aggravated by service 
and that tinnitus was incurred in service.  The claims for 
service connection for both disabilities are accordingly granted 
in full.  

As a final matter, given that the above dispositions represent 
complete grants of the Veteran's claims for service connection 
for bilateral hearing loss and tinnitus, no further analysis of 
whether VA's duties to notify and assist under 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) is required.


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran's claimed vertigo was noted in an April 2010 VA 
audiological examination.  During the examination, the Veteran 
reported being hit in the head with a cherry bomb with resulting 
unconsciousness during service.  The examiner noted that no 
record of these events could be found in the claims file but also 
indicated that the Veteran should be seen by an ear, nose, and 
throat or other medical professional for a full vestibular 
workup, as his reported symptoms "are complicated enough that a 
physician needs to evaluate him before any ruling on vertigo is 
made."  The Veteran's April 2010 VA ear disease examination, 
however, did not address vertigo at all.  As VA's duty to assist 
extends to the conducting of a supplemental examination 
recommended by a VA physician, a further VA examination is 
necessary in this case.  See Hyder v. Derwinski, 1 Vet. App. 221, 
224-25 (1991); 38 C.F.R. § 3.327(d).  

As to the PTSD claim, the Board notes that VA has obtained 
voluminous SSA records showing longstanding treatment for 
psychiatric diagnoses including anxiety, depression, and an 
adjustment disorder.  In view of Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the Board finds that VA must now consider these 
alternative current conditions in the development of the 
underlying PTSD claim.  First, however, he will need to receive 
38 C.F.R. § 3.159 notice on this expanded claim.  Also, as he was 
treated nervous tension in September 1960, during service, he 
should be afforded a VA psychiatric examination to determine 
whether any psychiatric disorders other than PTSD are 
etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim for service connection 
for a psychiatric disorder, to include 
PTSD.  This letter must address the claimed 
disorder in terms of 38 C.F.R. §§ 3.303, 
3.307, and 3.309.  The Veteran should also 
be notified of the recent regulatory 
changes to 38 C.F.R. § 3.304(f)(3).  See 75 
Fed. Reg. 39,843-39,852 (July 13, 2010).  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to be 
furnished by him.

2.  Then, the Veteran should be afforded a 
VA ear, nose, and throat examination, with 
an appropriate examiner, to determine the 
nature and etiology of the claimed vertigo.  
The examiner must review the claims file in 
conjunction with the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
vertigo.  The examiner is also requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically related 
to the Veteran's period of active service.  
A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

3.  The Veteran should also be afforded a 
VA psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
psychiatric disorder.  The examiner must 
review the claims file in conjunction with 
the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder.  For each diagnosis other than 
PTSD, the examiner is also requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically related 
to the Veteran's period of active service.  
A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the Veteran's claims for 
service connection for vertigo and a 
psychiatric disorder, to include PTSD, 
should be readjudicated.  The revised 
provisions of 38 C.F.R. § 3.304(f)(3) must 
be addressed in this remand.  If the 
determination of either claim remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


